      Case 4:20-cv-05064-SMJ     ECF No. 29   filed 04/09/21   PageID.155 Page 1 of 2



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Apr 09, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     LILY A. PARNELL, an individual,           No. 4:20-cv-05064-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     CH2M HILL PLATEAU
8    REMEDIATION COMPANY, a
     Washington for-profit corporation, and
9    CONNIE SIMIELE, an individual,

10                            Defendants.

11

12         On April 6, 2021, the parties filed a stipulated dismissal, ECF No. 28.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Stipulated Dismissal of Claims with Prejudice, ECF No.

16               28, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
       Case 4:20-cv-05064-SMJ     ECF No. 29   filed 04/09/21   PageID.156 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 9th day of April 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
